Case 20-10343-LSS Doc5016 Filed 05/25/21 Page1of2

; . , yp FR
Judge Laurie Selber Silverstein
824 North Market Street 2021 HAY 25 AM 8: 46
6th Floor

CLERK
US BANKRUPTCY CouR?

Wilmington, DE 19801 DISTRICT OF DELAWARE
Re: Boy Scouts of America Lawsuit
Dear Judge Silverstein,

| wanted to write to you not to try to persuade you to rule
in one direction or another but to tell you how this has
affected me.

| will not address my case directly with you in hoping that
does not have repercussions.

| feel the BSA knew all these years of what happened to
so many Boy Scouts and Cub Scouts. | feel they wanted
to ignore the situation in hopes that it would go away.

| do feel that rape is an ugly word. | can't truly express
how this has really affected me but | know | am not the
same person as my high school and college friends. | shut
down, | became depressed, and | was never the same
after being raped by my scout master multiple times as a
9-10 year old boy. | was there for the taking of some
twisted thinking scout master. | won't go into all the details
of what happened to me but | Know you're aware of what
has happened to so many young boys in the 70’s and
80’s. How they were raped and molested at the hands of
the Scout Masters.

 
 

Case 20-10343-LSS Doc5016 Filed 05/25/21 Page 2 of 2

| am asking that this case be settled quickly and fairly and
my hope is that this does not drag on in court for years
and years.

These young children who were victims while in the scouts
are now grown adult men. They have struggled in life with
alcohol, relationships, drugs and holding down meaningful
employment.

The Boy Scouts of America Management and Troop
Leaders are all to blame. Please do not allow the BSA
attorneys to tear this case apart.

All | ask is if you are able to give us some sense of
closure, it will be much appreciated.

Sincerely,

 
